NUMBER 13-14-00086-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


SMITA CHAKRAVARTHY,                                                           Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                     On appeal from the 93rd District Court
                          of Hidalgo County, Texas.



                  ORDER TO FILE APPELLATE BRIEF
             Before Justices Rodriguez, Garza, and Benavides
                             Order Per Curiam

       This cause is currently before the Court on appellant's second unopposed

extension of time to file the brief. The clerk’s record was filed on June 4, 2014, and

appellant’s brief was originally due to be filed thirty days thereafter. See Tex. R. App. P.

38.6(a). This Court has previously granted appellant one extension of time of 51 days to
file the brief, and appellant now seeks an additional 120 days, until December 24, 2014,

to file the brief.

        The Court GRANTS IN PART AND DENIES IN PART appellant’s second motion

for extension of time to file the brief. This motion is GRANTED insofar as the Court will

extend appellant’s deadline to file the brief until November 4, 2014. The Court looks with

disfavor on the delay caused by counsel’s failure to timely file a brief in this matter. No

further extensions will be granted absent exigent circumstances. If counsel fails to file

the brief within the specified period of time, the Court will act appropriately to ensure that

appellant's rights are protected. See id. R. 38.8(b)(4).



                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
5th day of September, 2014.




                                              2